Beck, J.
1. It not appearing that the trial judge abused his discretion in granting it, or that the law and facts require the verdict, this first grant of a new trial will not be disturbed. Civil Code, §5585.
2. This being th¿ affirmance of the first grant of a new trial, pendente lite *552exceptions will not be considered, as the case is still pending in the lower court. Ogletree v. Livingston, ante, 548.
Argued December 6, 1905.
Decided May 18, 1906.
Action for damages. Before Judge Russell. Clarke superior court. June 14, 1905.
2?. K. Lumplcin and Strickland & Green, f or ^plaintiff in error.
Robert 8. Howard, contra.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent, cmd Atlcinson, J., not presiding.